                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )      No. 1:01-cr-00041-TWP-TAB-2
                                                     )          1:02-cr-00042-TWP-TAB-1
DEREK D. WELLS,                                      )          1:02-cr-00044-TWP-TAB-2
                                                     )
                              Defendant.             )

                  ORDER ADOPTING REPORT AND RECOMMENDATION


       On October 5, 2018, the Magistrate Judge submitted her Report and Recommendation

regarding the United States Probation Office’s Petition for Warrant or Summons for Offender

Under Supervision (Dkt. 70 in case 1:01-cr-00041-TWP-TAB-2, Dkt. 53 in case 1:02-cr-00042-

TWP-TAB-1 and Dkt. 57 in case 1:02-cr-00044-TWP-TAB-2). The parties were afforded due

opportunity pursuant to statute and the rules of this Court to file objections; none were filed. The

Court, having considered the Magistrate Judge’s Report and Recommendation, hereby adopts the

Magistrate Judge’s Report and Recommendation.

       Date: 10/26/2018


Distribution:

Joseph Martin Cleary
INDIANA FEDERAL COMMUNITY DEFENDERS
joe_cleary@fd.org

William H. Dazey, Jr.
INDIANA FEDERAL COMMUNITY DEFENDERS
bill.dazey@fd.org

Steven D. DeBrota
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
steve.debrota@usdoj.gov
Dominic David Martin
INDIANA FEDERAL COMMUNITY DEFENDERS
dominic_d_martin@fd.org

Debra G. Richards
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
debra.richards@usdoj.gov

Shelese M. Woods
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
shelese.woods@usdoj.gov
